Motion for a reargument denied, with ten dollars costs; motion for leave to appeal to the Court of Appeals denied. Memorandum: The dismissal of the complaint after the coming in of the jury verdict for plaintiff was on the merits. (Civ. Prac. Act, § 482.) We found no evidence in the record of negligence in defendant upon which a verdict for plaintiff could be based. (Bryant v. Village of Potsdam,, 253 N. Y. 524.) Therefore, we affirmed the judgment as rendered, the plaintiff not having objected to the reservation of decision on the motion to dismiss the complaint and not having been prejudiced by the granting of the motion to dismiss after rather than before the jury rendered the general verdict. (Glennon v. Eiie Railroad Company, 86 App. Div. 397, 400; affd., 180 N. Y. 562.) (See, also, Gunn v. Lackawanna Steel Co., 177 App. Div. 277; affd., 226 N. Y. 651.) Order entered January 4, 1935.